DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “a temperature adjuster” and “a driver” as recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "at least one processor configured to generate the temperature control signal that is to be transmitted to the temperature controller.” In this case, the specification does not provide adequate details on how the processor generates a temperature signal. See, MPEP 2181, II, B. No algorithm or hardware is discloses for the limitation, therefore the recited limitations are not described adequately to reasonably convey to one skilled in the relevant art the required structure for performing the recited function. 
Claim 1 recites the limitation “at least one processor configured to generate…a communication data signal to be transmitted to the second device.” In this case, the specification does not provide adequate details on how the processor generates a communication data signal. See, MPEP 2181, II, B. No algorithm or hardware is discloses for the limitation, therefore the recited limitations are not described adequately to reasonably convey to one skilled in the relevant art the required structure for performing the recited function.
Claim 1 recites the limitation “at least one processor configured to generate…a transmission signal obtained by superimposing the temperature control signal and the data signal.” In this case, the specification does not provide adequate details on how the processor generates a transmission signal. See, MPEP 2181, II, B. No algorithm or hardware is discloses for the limitation, therefore the recited limitations are not described adequately to reasonably convey to one skilled in the relevant art the required structure for performing the recited function.
Claim 1 recites the limitation “at least one processor configured to generate the temperature control signal that is to be transmitted to the temperature controller and that includes identification information for allowing a second device communicating with the at least one processor to identify the temperature control signal.” In this case, the specification does not provide details for “identification information” to be used by a second device for communicating with the processor. See, MPEP 2181, II, B. No algorithm or hardware is discloses for the limitation, therefore the recited limitations are not described adequately to reasonably convey to one skilled in the relevant art the required structure for performing the recited function. 

Claims 2-5 are also rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the temperature control signal being obtained through a process of converting an input signal including the temperature control signal and a data signal, to which a high-frequency cutoff processing is performed to pass a low frequency signal” in lines 2-5 renders the claim indefinite. Since the claim require a process of obtaining a temperature control signal by converting an input signal, and the process of performing a high-frequency cutoff and pass a low frequency signal, it is unclear as to how the process of converting an input signal, and performing a high-frequency cutoff and pass a low frequency signal further define the temperature controller. It appears the temperature controller is only configured to adjust temperature base on a temperature control signal. It is also unclear if the data signal is also sent to the temperature controller. Therefore, it is unclear what part of the processing apparatus structure perform the above recited process of signal conversion and high-frequency cutoff processing. For examination purpose the temperature control signal is simply a sensed signal.
Claim 1 recites the limitation "at least one processor configured to generate the temperature control signal that is to be transmitted to the temperature controller” in lines 6-8 renders the claim indefinite. It is unclear how a processor generate “temperature control signal”. The specification does not provide adequate details for one of ordinary skill in the art to 
Claim 1 recites the limitation “at least one processor configured to generate…a communication data signal to be transmitted to the second device” in lines 15-16 renders the claim indefinite. It is unclear how a processor generate “a communication data signal”. The specification does not provide adequate details for one of ordinary skill in the art to understand on how the communication data signal is generated by the processor (i.e., software or hardware).
Claim 1 recites the limitation “at least one processor configured to generate…a transmission signal obtained by superimposing the temperature control signal and the data signal” in lines 17-18 renders the claim indefinite. It is unclear how a processor generate “a transmission signal”. The specification does not provide adequate details for one of ordinary skill in the art to understand on how the transmission signal is generated by the processor (i.e., software or hardware).
Claim 1 recites the limitation “at least one processor configured to generate the temperature control signal that is to be transmitted to the temperature controller and that includes identification information for allowing a second device communicating with the at least one processor to identify the temperature control signal” renders the claim indefinite. It would be unclear for someone of ordinary skill in the art as to what is structurally required for “identification information” for allowing a second device to communicate with the processor. 
Claim 2 recites the limitation "the temperature adjusting output" in lines 2-3 which lacks antecedent basis.
Claims 3-5 are also rejected for being dependent upon a rejected claim.

The claims are replete with indefiniteness issues, and the rejections below should not be construed as an exhaustive list of all issues present within the claims. Although the Examiner has made his best effort to identify all issues, Applicant is advised to carefully review the claims and make all appropriate amendments even if not included in the rejections that follow. Further, examination on the merits of the claims is limited commensurately with the indefiniteness issues in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2015/0370216 A1) in view of Range et al. (US 2015/0229357 A1).
In regard to claim 1, a processing apparatus (21, input/output controller of an image forming apparatus (1), Fig. 2, Para. 0030):
a temperature controller (91 and 22) configured to perform a temperature adjusting based on a temperature control signal (¶ 0031, 0054, 0077-0078). Okada teaches a temperature detector 91 (e.g., a direct-contact thermistor or a noncontact sensor) that detects an internal temperature of the fixing device 9 (or the fixing heater (not shown)) and inputs the detected temperature to the input/output controller 21, which will be described later. The input/output controller 21 controls on/off of the fixing heater based on the temperature detected by the temperature detector 91 so as to maintain the fixing heater at a predetermined target temperature.
The limitation “the temperature control signal being obtained through a process of converting and input signal including the temperature control signal and a data signal, to which a high-frequency cutoff processing is performed to pass a low frequency signal” is a product by process limitation. Okada clearly disclose a temperature controller (91 and 22) that is configured to receive a control temperature signal and the method is which the signal is converted does not further limit the temperature controller. Furthermore it would have been obvious to one of ordinary skill in the art to convert the signal in a matter as recited for providing a signal with the desired information for the temperature controller to adjust temperature. Also a high-frequency cutoff process used for passing a low frequency signal as recited does not appear to relate to the 
at least one processor (21; ¶ 0030, 0081; fig. 2) configured to generate the temperature control signal that is to be transmitted to the temperature controller (See at least ¶ 0031; fig. 2) and that includes identification information (for examination purpose this is considered as signal, see 112(a) and (b) above) for allowing a second device (fixing device 9) communicating with the at least one processor (21) to identify the temperature control signal (See at least ¶ 0031; fig. 2);
the at least one processor (21) generate a communication data signal to be transmitted to the second device [9] (See at least ¶ 0031; fig. 2).
Okada does not expressly disclose a transmission signal obtained by superimposing the temperature control signal and the data signal; and send the transmission signal to the temperature controller and the second device.
However, Range discloses a controller (110, Fig. 1) connected to a power line cable (108) to transmit the modulated signals at a predetermined bandwidth or data rate. In one aspect, the modulated signals may be output by the first transceiver 112, the second transceiver 118, and/or the third transceiver 104, superimposed upon the DC power signal from the power supply 102, as illustrated in FIG. 3. For example, the modulated signal may include control and telemetry signals, telemetry data signals (in digital format), for the first light source 114 and the second light source 120 (Para. 0035). Transmitting multiple data of an output line from a controller was conventional at the time of filing and a typical feature of a processor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the data connection of the processor of Okada to transmit signals by overlaying the signal over another signals as 
In regard to claim 2, the modified Okada teaches the processing apparatus according to Claim 1, wherein the temperature controller (91/22) includes a temperature adjuster (22 – thermoelectric transducer, Para. 0032) for performing the temperature adjusting output and a driver (program in the processor to drive the transducer) and the driver applies a drive voltage to the temperature adjuster (see at least Para.0011 and 0032). 
In regard to claim 3, the modified Okada teaches the processing apparatus according to Claim 2, wherein the temperature adjuster is a thermoelectric transducer, and the temperature adjusting output is a temperature that affects the at least part (see para. 0032). 
In regard to claim 4, the modified Okada teaches the processing apparatus according to claim 1, wherein the high-frequency cutoff processing includes signal smoothing processing of performing signal smoothing by the temperature controller (via a diode 25 and a smoothing capacitor 26 are connected to the thermoelectric generator 22) on a communication data signal input to the temperature controller (see at least Para. 0033). 
In regard to claim 5, the modified Okada teaches the processing apparatus according to claim 2, wherein the high-frequency cutoff processing includes smoothing processing of the temperature adjusting output performed by the temperature controller (via a diode 25 and a smoothing capacitor 26 are connected to the thermoelectric generator 22) when the drive voltage is converted to the temperature adjusting output in the temperature adjuster (see at least Para. 0033). 
Response to Arguments
Applicant’s arguments with respect to the amended claim 1 have been considered but are moot in view of the rejection above, unless otherwise noted below.
Applicant asserts that the former § 112 rejections are overcome by amendment (Remarks 6). The Examiner agrees and the former rejections have been withdrawn, but Applicant’s amendments have also prompted the new § 112 rejection of claim 1 above.
Applicant’s arguments (Remark page 7-8) that the input/output controller 21 controls the fixing heater to adjust or maintain the fixing heater at a predetermined target temperature, it fails to disclose that any of the fixing heather, the temperature detector 91, and the thermoelectric generator 22 performs a high-frequency cutoff processing to only pass a low frequency signal.
In response, examiner aggress that the fixing heater, the temperature detector, and the thermoelectric generator performs a high-frequency cutoff processing to only pass a low frequency signal, however, the limitation as written does not require the temperature controller to perform this function. It appears that this function of the “high-frequency cutoff” is related to another structure that converts the input signal (see also the 112(b) rejection above). If applicant intends for the process step of “a high-frequency cutoff processing to only pass a low frequency signal” to be performed by the temperature controller, applicant should rewrite the claim limitation to clearly point out that the temperature controller is configured to perform this function. Applicant should insure that the specification has support for the suggested modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763